Per curiam.
An applicant for admission to the State Bar of Georgia by comity (Code Ch. 9-2) appeals from the order denying his application. Since the applicant has, pending this appeal, *778passed the bar examination, the issue is moot.
Argued September 16, 1971
Decided November 3, 1971.
Reber F. Boult, Jr., pro se, Albert M. Horn, Jack Watson, Jr., for appellant.
Alexander Cocalis, Mallory C. Atkinson, for appellee.

Appeal dismissed.


Hall, P. J., and Eberhardt, J., concur. Whitman, J., not participating because of illness.